Case: 11-10743       Document: 00512080172         Page: 1     Date Filed: 12/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 11, 2012
                                     No. 11-10743
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL R. ROUSE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-113-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Michael R. Rouse appeals the sentence imposed following his jury
convictions for conspiracy to commit securities fraud, mail fraud, and money
laundering (Count 1), and aiding and abetting securities fraud (Counts 2 and 3),
mail fraud (Counts 4-8), and money laundering (Count 9). As his sole issue on
appeal, Rouse argues that the district court clearly erred in finding that the
offense involved sophisticated means, pursuant to U.S.S.G. § 2B1.1(b)(9)(C)
(Nov. 2010).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-10743     Document: 00512080172      Page: 2   Date Filed: 12/11/2012

                                  No. 11-10743

      The determination that the offense involved sophisticated means is a
factual finding that we review for clear error. United States v. Conner, 537 F.3d
480, 492 (5th Cir. 2008). “A factual finding is not clearly erroneous as long as it
is plausible in light of the record as a whole.” United States v. Betancourt, 422
F.3d 240, 246 (5th Cir. 2005) (internal quotation marks and citation omitted).
Our review reveals that the district court did not clearly err in finding that the
offense involved sophisticated means. See U.S.S.G. § 2B1.1, comment. (n.8 (B));
United States v. Clements, 73 F.3d 1330, 1340 (5th Cir. 1996).
      AFFIRMED.




                                        2